UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-54476 CANNASYS, INC. (Exact name of registrant as specified in its charter) Nevada 88-0367706 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 1ellaire Street, Suite 325 Denver, CO80222 (Address of principal executive offices and zip code) (800) 420-4866 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of July 31, 2015, there were 11,098,405shares of common stock, $0.001 par value, outstanding. CANNASYS, INC. Form 10-Q for the Six Months Ended June 30, 2015 TABLE OF CONTENTS Item Page Part I—Financial Information 1 Financial Statements (Unaudited) 2 Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Cash Flows 4 Notes to the Consolidated Financial Statements 5 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 3 Quantitative and Qualitative Disclosures about Market Risk 16 4 Controls and Procedures 16 Part II—Other Information 6 Exhibits 17 Signature Page 18 1 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CANNASYS, INC. Consolidated Balance Sheets June 30, December 31, Assets (unaudited) Current Assets: Cash $ $ Accounts receivable Prepaid expenses and other assets - Total Current Assets Property & equipment, net Software license Deposit Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities: Accounts payable $ $ Accrued expenses Notes payable - Due to a related party - Total Current Liabilities Total Liabilities Commitments and Contingencies - - Stockholders’ Equity: Preferred stock, $0.001 par value, 5,000,000 shares authorized, no shares issued - - Common stock, $0.001 par value, 75,000,000 shares authorized, 11,074,367 and 11,043,755 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents CANNASYS, INC. Consolidated Statements of Operations (unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, Sales revenue $ $
